
	
		II
		110th CONGRESS
		1st Session
		S. 1376
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2007
			Mr. Bingaman (for
			 himself and Mr. Thune) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  revise and expand the drug discount program under section 340B of such Act to
		  improve the provision of discounts on drug purchases for certain safety net
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 340B Program Improvement and Integrity
			 Act of 2007.
		2.Expanded participation in section
			 340B program
			(a)Expansion of covered entities receiving
			 discounted pricesSection
			 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended
			 by adding at the end the following:
				
					(M)A children’s hospital excluded from the
				Medicare prospective payment system pursuant to section 1886(d)(1)(B)(iii) of
				the Social Security Act which would meet the requirements of subparagraph (L),
				including the disproportionate share adjustment percentage requirement under
				clause (ii) of such subparagraph, if the hospital were a subsection (d)
				hospital as defined by section 1886(d)(1)(B) of the Social Security Act.
					(N)An entity that is a critical access
				hospital (as determined under section 1820(c)(2) of the Social Security Act),
				and that meets the requirements of subparagraph (L)(i).
					(O)An entity that is a rural referral center,
				as defined by section 1886(d)(5)(C)(i) of the Social Security Act, or a sole
				community hospital, as defined by section 1886(d)(5)(C)(iii) of such Act, and
				that both meets the requirements of subparagraph (L)(i) and has a
				disproportionate share adjustment percentage equal to or greater than 8
				percent.
					.
			(b)Prohibition on group purchasing
			 arrangementsSection 340B(a)
			 of the Public Health Service Act (42 U.S.C. 256b(a)) is amended—
				(1)in paragraph (4)(L), by striking clause
			 (iii); and
				(2)in paragraph (5)—
					(A)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E); respectively; and
					(B)by inserting after subparagraph (B), the
			 following:
						
							(C)Prohibiting the use of group purchasing
				arrangements
								(i)In generalA hospital described in subparagraphs (L),
				(M), (N), or (O) of paragraph (4) shall not obtain covered outpatient drugs
				through a group purchasing organization or other group purchasing arrangement,
				except as permitted or provided for pursuant to clauses (ii) or (iii).
								(ii)Inpatient drugsClause (i) shall not apply to drugs
				purchased for inpatient use.
								(iii)ExceptionsThe Secretary shall establish reasonable
				exceptions to clause (i)—
									(I)with respect to a covered outpatient drug
				that is unavailable to be purchased through the program under this section due
				to a drug shortage problem, manufacturer noncompliance, or any other
				circumstance beyond the hospital’s control;
									(II)to facilitate generic substitution when a
				generic covered outpatient drug is available at a lower price; or
									(III)to reduce in other ways the administrative
				burdens of managing both inventories of drugs subject to this section and
				inventories of drugs that are not subject to this section, so long as the
				exceptions do not create a duplicate discount problem in violation of
				subparagraph (A) or a diversion problem in violation of subparagraph
				(B).
									.
					3.Extension of discounts to inpatient
			 drugs
			(a)Definitions
				(1)In generalSection 340B(b) of the Public Health
			 Service Act (42 U.S.C. 256b(b)) is amended—
					(A)by striking In this section
			 and inserting the following:
						
							(1)In generalIn this
				section
							;
				and
					(B)adding at the end the following:
						
							(2)Covered drugIn this section, the term covered
				drug means—
								(A)a covered outpatient drug as
				defined in section 1927(k)(2) of the Social Security Act; and
								(B)notwithstanding the limiting definition set
				forth in section 1927(k)(3) of such Act, a drug used in connection with an
				inpatient or outpatient service provided by a hospital described in
				subparagraph (L), (M), (N), or (O) of subsection (a)(4), and enrolled to
				participate in the drug discount program under this
				section.
								.
					(2)Conforming amendmentsParagraphs (2)(A), (5)(B), (5)(D), (5)(E),
			 (7)(B), (7)(C), and (9) of section 340B(a) of the Public Health Service Act (42
			 U.S.C. 256b(a)) are amended—
					(A)by striking covered outpatient
			 drug each place that such appears and inserting covered
			 drug; and
					(B)by striking covered outpatient
			 drugs each place that such appears and inserting covered
			 drugs.
					(b)Medicaid credits on inpatient
			 drugsSection 340B of the
			 Public Health Service Act (42 U.S.C. 256b) is amended by striking subsection
			 (c) and inserting the following:
				
					(c)Medicaid credits on inpatient
				drugs
						(1)In generalWith respect to the cost reporting period
				covered by the most recently filed Medicare cost report, a hospital described
				in subparagraph (L), (M), (N), or (O) of subsection (a)(4) and enrolled to
				participate in the drug discount program under this section shall provide to
				each State with an approved State plan under title XIX of the Social Security
				Act—
							(A)a credit on the estimated annual costs to
				such hospital of single source and innovator multiple source drugs provided to
				Medicaid recipients for inpatient use; and
							(B)a credit on the estimated annual costs to
				such hospital of noninnovator multiple source drugs provided to Medicaid
				recipients for inpatient use.
							(2)Calculation of credits
							(A)single source and innovator multiple source
				drugsFor purposes of
				paragraph (1)(A)—
								(i)the credit under such paragraph shall be
				determined by multiplying—
									(I)the product of—
										(aa)the estimated annual costs of single source
				and innovator multiple source drugs provided by the hospital to Medicaid
				recipients for inpatient use; and
										(bb)the average manufacturer price adjustment;
				and
										(II)the minimum rebate percentage described in
				section 1927(c)(1)(B) of the Social Security Act;
									(ii)the estimated annual costs of single source
				drugs and innovator multiple source drugs provided by the hospital to Medicaid
				recipients for inpatient use under clause (i)(I)(aa) shall be determined by
				multiplying—
									(I)the product of—
										(aa)the hospital's actual acquisition costs of
				all drugs purchased during the cost reporting period for inpatient use;
				and
										(bb)(AA)the Medicaid inpatient drug charges as
				reported on the hospital's most recently filed Medicare cost report; divided
				by
										(BB)the total inpatient drug charges reported
				on the cost report; and
										(II)the percentage of the hospital's annual
				inpatient drug costs described in subclause (I) that arise out of the purchase
				of single source and innovator multiple source drugs;
									(iii)the average manufacturer price adjustment
				referred to in clause (i)(I)(bb) shall be determined annually by the Secretary
				for single source and innovator multiple source drugs by dividing on an
				aggregate basis—
									(I)the average manufacturer price as defined
				in section 1927(k)(1)(D) of the Social Security Act, averaged across all
				covered drugs reported to the Secretary pursuant to section 1927(b)(3) of such
				Act; by
									(II)the average ceiling price under this
				section for covered drugs calculated pursuant to subsection (a)(1); and
									(iv)the terms single source drug
				and innovator multiple source drug have the meanings given such
				terms in section 1927(k)(7) of the Social Security Act.
								(B)Noninnovator multiple source
				drugsFor purposes of
				subparagraph (1)(B)—
								(i)the credit under such paragraph shall be
				calculated by multiplying—
									(I)the product of—
										(aa)the estimated annual costs to the hospital
				of noninnovator multiple source drugs provided to Medicaid recipients for
				inpatient use; and
										(bb)the average manufacturer price adjustment;
				and
										(II)the applicable percentage as defined in
				section 1927(c)(3)(B) of the Social Security Act;
									(ii)the estimated annual costs to a hospital of
				noninnovator multiple source drugs provided to Medicaid recipients for
				inpatient use under clause (i)(I)(aa) shall be determined by
				multiplying—
									(I)the product of—
										(aa)the hospital's actual acquisition cost of
				all drugs purchased during the cost reporting period for inpatient use;
				and
										(bb)(AA)the Medicaid inpatient drug charges as
				reported on the hospital's most recently filed Medicare cost report; divided
				by
										(BB)total inpatient drug charges reported on
				the cost report; and
										(II)the percentage of the hospital's annual
				inpatient drug costs described in subclause (I) arising out of the purchase of
				noninnovator multiple source drugs;
									(iii)the average manufacturer price adjustment
				referred to in clause (i)(I)(bb) shall be determined annually by the Secretary
				for noninnovator multiple source drugs by dividing on an aggregate
				basis—
									(I)the average manufacturer price as defined
				in section 1927(k)(1)(D) of the Social Security Act, averaged across all
				covered drugs reported to the Secretary pursuant to section 1927(b)(3) of such
				Act; by
									(II)the average ceiling price under this
				section for covered drugs calculated pursuant to subsection (a)(1); and
									(iv)the term noninnovator multiple source
				drug has the meaning given such term in section 1927(k)(7) of the Social
				Security Act.
								(3)Payment deadlineThe credits provided by a hospital under
				paragraph (1) shall be paid not later than 90 days after the date of the filing
				of the hospital's most recently filed Medicare cost report.
						(4)Opt-outA hospital shall not be required to provide
				the Medicaid credit required under this subsection if the hospital is able to
				demonstrate to the State that the credits would be less than or equal to the
				loss of reimbursement under the State plan resulting from the extension of
				discounts to inpatient drugs under subsection (b)(2), or if the hospital and
				State agree to an alternative arrangement. Any dispute between the hospital and
				the State regarding the applicability of this paragraph shall be adjudicated
				through the administrative dispute resolution process described in subsection
				(e)(3).
						(5)Offset against medical
				assistanceAmounts received
				by a State under this subsection in any quarter shall be considered to be a
				reduction in the amount expended under the State plan in the quarter for
				medical assistance for purposes of section 1903(a)(1) of the Social Security
				Act.
						(6)Effectiveness notwithstanding other
				provisions of lawNotwithstanding any other provision of law,
				all references to provisions of the Social Security Act in this section shall
				be deemed to be references to the Social Security Act as in effect on the date
				of enactment of the 340B Program Improvement
				and Integrity Act of
				2007.
						.
			4.Improvements to
			 340B program integrity
			(a)Integrity improvementsSection 340B of the Public Health Service
			 Act (42 U.S.C. 256b) is amended by adding at the end the following:
				
					(e)Improvements in program integrity
						(1)Manufacturer compliance
							(A)In generalFrom amounts appropriated under paragraph
				(4), the Secretary shall carry out activities to provide for improvement in the
				compliance of manufacturers with the requirements of this section in order to
				prevent overcharges and other violations of the discounted pricing requirements
				specified in this section.
							(B)ActivitiesThe activities described in subparagraph
				(A) shall include the following:
								(i)The development of a system to enable the
				Secretary to verify the accuracy of ceiling prices calculated by manufacturers
				under subsection (a)(1) and charged to covered entities, which shall
				include—
									(I)developing and publishing, through an
				appropriate policy or regulatory issuance, precisely defined standards and
				methodologies for the calculation of ceiling prices under subsection
				(a)(1);
									(II)comparing regularly the ceiling prices
				calculated by the Secretary with the quarterly pricing data that is reported by
				manufacturers to the Secretary;
									(III)performing spot checks of sales
				transactions by covered entities; and
									(IV)inquiring into the cause of any pricing
				discrepancies that may be identified and either taking, or requiring
				manufacturers to take, such corrective action as is appropriate in response to
				such price discrepancies.
									(ii)The establishment of procedures for
				manufacturers to issue refunds to covered entities in the event that there is
				an overcharge by the manufacturers, including—
									(I)providing the Secretary with an explanation
				of why and how the overcharge occurred, how the refunds will be calculated, and
				to whom the refunds will be issued; and
									(II)oversight by the Secretary to ensure that
				the refunds are issued accurately and within a reasonable period of time, both
				in routine instances of retroactive adjustment to relevant pricing data and
				exceptional circumstances such as erroneous or intentional overcharging for
				covered drugs.
									(iii)The provision of access, through the
				Internet website of the Department of Health and Human Services, to the
				applicable ceiling prices for covered drugs as calculated and verified by the
				Secretary in accordance with this section, in a manner (such as through the use
				of password protection) that limits such access to covered entities and
				adequately ensures security and the protection of privileged pricing data from
				unauthorized redisclosure.
								(iv)The development of a mechanism by
				which—
									(I)rebates and other discounts provided by
				manufacturers to other purchasers, subsequent to the sale of covered drugs to
				covered entities, are reported to the Secretary; and
									(II)appropriate credits and refunds are issued
				to covered entities if such credits and refunds have the effect of lowering the
				applicable ceiling price for the relevant quarter for the drugs
				involved.
									(v)Selective auditing of manufacturers and
				wholesalers to ensure the integrity of the drug discount program under this
				section.
								(vi)The imposition of sanctions in the form of
				civil monetary penalties, which—
									(I)shall be assessed according to standards
				established in regulations to be promulgated by the Secretary within 180 days
				of the date of enactment of this subsection;
									(II)shall not exceed $5,000 for each instance
				of overcharging a covered entity that may have occurred; and
									(III)shall apply to any manufacturer with an
				agreement under this section that knowingly and intentionally charges a covered
				entity a price for the purchase of a drug that exceeds the maximum applicable
				price under subsection (a)(1).
									(2)Covered entity compliance
							(A)In generalFrom amounts appropriated under paragraph
				(4), the Secretary shall carry out activities to provide for improvement in
				compliance by covered entities with the requirements of this section in order
				to prevent diversion and other violations of the duplicate discount
				requirements specified under subsection (a)(5).
							(B)ActivitiesThe activities described in subparagraph
				(A) shall include the following:
								(i)The development of procedures to enable and
				require covered entities to regularly update (at least annually) the
				information on the Internet website of the Department of Health and Human
				Services relating to this section.
								(ii)The development of a system for the
				Secretary to verify the accuracy of information regarding covered entities that
				is listed on the website described in clause (i).
								(iii)The development of more detailed guidance
				describing methodologies and options available to covered entities for billing
				covered drugs to State Medicaid agencies in a manner that avoids duplicate
				discounts pursuant to subsection (a)(5)(A).
								(iv)The establishment of a single, universal,
				and standardized identification system by which each covered entity site can be
				identified by manufacturers, distributors, covered entities and the Secretary
				for purposes of facilitating the ordering, purchasing, and delivery of covered
				drugs under this section, including the processing of chargebacks for such
				drugs.
								(v)The imposition of sanctions, as determined
				appropriate by the Secretary, in addition to the sanctions to which covered
				entities are subject to under subsection (a)(5)(D), through 1 or more of the
				following actions:
									(I)Where a covered entity knowingly and
				intentionally violates subsection (a)(5)(B), the covered entity shall be
				required to pay a monetary penalty to a manufacturer or manufacturers in the
				form of interest on sums for which the covered entity is found liable under
				subsection (a)(5)(E), and such interest to be compounded monthly and equal to
				the current short-term interest rate as determined by the Federal Reserve for
				the time period for which the covered entity is liable.
									(II)Where the Secretary determines that a
				violation of subsection (a)(5)(B) was systematic and egregious as well as
				knowing and intentional, removing the covered entity from the program under
				this section and disqualifying the entity from reentry into the program for a
				reasonable period of time to be determined by the Secretary.
									(III)Referring matters to appropriate Federal
				authorities within the Food and Drug Administration, the Office of Inspector
				General, or other Federal agencies for consideration of appropriate action
				under other Federal law, such as the Prescription Drug Marketing Act.
									(3)Administrative dispute resolution
				process
							(A)In generalNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall promulgate regulations to
				establish and implement an administrative process for the resolution of claims
				by covered entities that they have been overcharged for drugs purchased under
				this section, and claims by manufacturers, after the conduct of audits as
				authorized by subsection (a)(5)(D), of violations of subsections (a)(5)(A) or
				(a)(5)(B), including appropriate procedures for the provision of remedies and
				enforcement of determinations made pursuant to such process through mechanisms
				and sanctions described in paragraphs (1)(B) and (2)(B) of this subsection.
				Such regulations shall also establish an administrative process for resolution
				of disputes described in subsection (c)(4).
							(B)Deadlines and proceduresRegulations promulgated by the Secretary
				under subparagraph (A) shall—
								(i)designate or establish a decisionmaking
				official or decisionmaking body within the Department of Health and Human
				Services to be responsible for reviewing and finally resolving claims by
				covered entities that they have been charged prices for covered drugs in excess
				of the ceiling price described in subsection (a)(1), and claims by
				manufacturers that violations of subsection (a)(5)(A) or (a)(5)(B) have
				occurred;
								(ii)establish such deadlines and procedures as
				may be necessary to ensure that claims shall be resolved fairly, efficiently,
				and expeditiously;
								(iii)establish procedures by which a covered
				entity may discover and obtain such information and documents from
				manufacturers and third parties as may be relevant to demonstrate the merits of
				a claim that charges for a manufacturer’s product have exceeded the applicable
				ceiling price under this section, and may submit such documents and information
				to the administrative official or body responsible for adjudicating such
				claim;
								(iv)require that a manufacturer must conduct an
				audit of a covered entity pursuant to subsection (a)(5)(D) as a prerequisite to
				initiating administrative dispute resolution proceedings against a covered
				entity;
								(v)permit the official or body designated in
				clause (i), at the request of a manufacturer or manufacturers, to consolidate
				claims brought by more than 1 manufacturer against the same covered entity
				where, in the judgment of such official or body, consolidation is appropriate
				and consistent with the goals of fairness and economy of resources; and
								(vi)include provisions and procedures to permit
				multiple covered entities to jointly assert claims of overcharges by the same
				manufacturer for the same drug or drugs in one administrative proceeding, and
				permit such claims to be asserted on behalf of covered entities by associations
				or organizations representing the interests of such covered entities and of
				which the covered entities are members.
								(C)Finality of administrative
				resolutionThe administrative
				resolution of a claim or claims under the regulations promulgated under
				subparagraph (A) shall be a final agency decision and shall be binding upon the
				parties involved, unless invalidated by an order of a court of competent
				jurisdiction.
							(4)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection, such sums as may be
				necessary for fiscal year 2008, and each succeeding fiscal
				year.
						.
			(b)Related amendmentsSection 340B(a)(1) of the Public Health
			 Service Act (42 U.S.C. 256b(a)) is amended by adding at the end the following:
			 Each such agreement shall require that the manufacturer furnish the
			 Secretary with reports, on a quarterly basis, of the price for each covered
			 drug subject to the agreement that, according to the manufacturer, represents
			 the maximum price that covered entities may permissibly be required to pay for
			 the drug (referred to in this section as the ceiling price), and
			 shall require that the manufacturer offer each covered entity covered drugs for
			 purchase at or below the applicable ceiling price if such drug is made
			 available to any other purchaser at any price..
			5.Other improvements
			(a)GeneralSection 340B of the Public Health Service
			 Act (42 U.S.C. 256b), as amended by section 4, is further amended by adding at
			 the end the following:
				
					(f)Use of multiple contract pharmacies
				permittedNothing in this
				section shall be construed as prohibiting a covered entity from entering into
				contracts with more than 1 pharmacy for the provision of covered drugs,
				including a contract that supplements the use of an in-house pharmacy
				arrangement or requires the approval of the Secretary for entering into such a
				contract.
					(g)Intraagency coordinationThe Secretary shall establish specific
				measures, policies, and procedures to ensure effective communication and
				coordination between the Centers for Medicare & Medicaid Services and the
				Health Resources and Services Administration with respect to all agency actions
				and all aspects of policy and administration affecting or pertaining to the
				drug discount program under this section and in which the functions and
				responsibilities of those agency components are interrelated or interdependent,
				including through the establishment of a permanent working group that is
				composed of representatives of both the Health Resources and Services
				Administration and the Centers for Medicare & Medicaid Services, to
				identify and oversee matters requiring such
				coordination.
					.
			(b)Effective dates
				(1)AmendmentSection 340B(d) of the Public Health
			 Service Act (42 U.S.C. 256b(d)) is amended by striking Veterans Health
			 Care Act of 1992 and inserting 340B Program Improvement and Integrity Act of
			 2007.
				(2)Application of ActThe amendments made by this Act shall apply
			 to drugs purchased on or after January 1, 2008.
				(c)Effectiveness notwithstanding other
			 provisions of lawNotwithstanding any other provision of law,
			 the amendments made by this Act shall become effective on January 1, 2008, and
			 shall be taken into account in determining whether a manufacturer is deemed to
			 meet the requirements of section 340B(a) of the Public Health Service Act (42
			 U.S.C. 256b(a)), and the requirements of section 1927(a)(5) of the Social
			 Security Act (42 U.S.C. 1396r–8(a)(5)).
			6.Conforming amendmentsSection 1927 of the Social Security Act (42
			 U.S.C. 1396r–8) is amended—
			(1)in subsection (a)(5)—
				(A)in subparagraph (A), by striking
			 covered outpatient and inserting covered;
				(B)by redesignating subparagraphs (C) through
			 (E), as subparagraphs (D) through (F), respectively;
				(C)by inserting after subparagraph (B) the
			 following:
					
						(C)Covered drug definedIn this subsection, the term covered
				drug means a drug defined in section 340B(b)(2) of the Public Health
				Service
				Act.
						;
				(D)in subparagraph (E), as so redesignated, by
			 striking title VI of the Veterans Health Care Act of 1992 and
			 inserting 340B Program Improvement and
			 Integrity Act of 2007.; and
				(E)in subparagraph (F), as so
			 redesignated—
					(i)by striking as in effect immediately
			 after the enactment of this paragraph and inserting as in effect
			 upon the effective date of the 340B Program
			 Improvement and Integrity Act of 2007,; and
					(ii)by striking after the date of the
			 enactment of this paragraph and inserting after the date of
			 enactment of such Act.;
					(2)in subsection (c)(1)(C)(i)—
				(A)by redesignating subclauses (II) through
			 (IV) as subclauses (III) through (V), respectively; and
				(B)by inserting after subclause (I) the
			 following:
					
						(II)any prices charged for a covered drug as
				defined in section 340B(b)(2) of the Public Health Service
				Act;
						;
				and
				(3)in subsection (k)(1), by adding at the end
			 the following:
				
					(D)Calculation for covered drugsNotwithstanding any other provision of this
				subsection, with respect to a covered drug as defined in section 340B(b)(2) of
				the Public Health Service Act, average manufacturer price means the average
				price paid to the manufacturer for the drug in the United States by wholesalers
				for drugs distributed to both the retail pharmacy and acute care classes of
				trade, after deducting customary prompt pay
				discounts.
					.
			
